Title: Oct. 21. Monday.
From: Adams, John
To: 


       Went to the Cathedral Church, where We saw the Assumption of the Virgin Mary, the famous Altar Piece of Reubens, the Figures and Colouring are beautifull beyond description—and the Descent of Jesus from the Cross. Reubens has placed in this Piece his three Wives and Daughter, and his own head. The Colouring is all gloomy, accommodated to the Subject.
       In this Church each Trade has its Altar. We remarked the Martyrdom of Crispin, Patron of the Shoemakers, in another Part the Martyrdom of St. Sebastian shot by Arrows. This Church is remarkably clean. No Dust upon any of the Figures.
       Went next to the Church of St. James, principally To see the Tomb of Rubens. There is a Picture drawn by Rubens, containing in one Piece the Figures of his Grandfather, Father, two of his Wives and three of his Children. An Inscription at the Door, Ostium Monumenti Familiae Rubenianae.
       Rubens was born at Cologne, but removed at the Age of 10 Years, with his Family to Antwerp. He travelled into Italy. Mass is said 4 times a day at this Altar.
       Went next to see the private Collection of Jaques Van Lancker. Here is an Head of his second Wife by Reubens and a larger Picture of the Saviour delivering the Keys to St. Peter. There is a Jealousy very remarkable in the face of one of the Apostles. A Christ by Reubens, a Magdalene by Paul Veronese, an Italian, A Man and his Wife by Rembrant, and several other Pieces by him, Vandyke &c.
       We went in the last Place to see the private Collection of Pilaer and Beekmans, Negotiants en Dentelles, Diamans, Tableaux, Desseins, Estampes &c. Place de Mier.
       The most remarkable Piece in this Collection is an old Woman, his Mother, with a Bible on the Table before her, by Rembrant. This is called his Master Piece. It is indeed an Admirable Picture.
       
       The Son in Law of this house told me, there was a Society formed in this Town, which had begun to send Ventures to America.
       After Dinner, We rode to Bruxelles, and put up, at the Hotel de belle Vue. Mr. Jennings came in, and We had a very agreable hour with him.
       The Gate was shut before our Arrival. The Porter demanded my Name and Quality, in order to send them to a Burgomaster of the City, for a Billet du Porte. The Messenger returned with an order to admit Mr. Adams Minister Plenipotentiaire des Etats Unis &c. in stronger terms than usual. I did not know but the Burgomaster would have omitted the Quality in the order. But I am told that every body here is American.
      